Citation Nr: 1826676	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for left lower extremity radiculopathy as secondary to the service-connected degenerative joint disease of the lumbar spine (lumbar spine disability).

3.  Entitlement to service connection for residuals of a total hysterectomy.

4.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and S.T.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1971 to August 1974 and from May 1977 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Guaynabo, Puerto Rico, which in pertinent part denied service connection for an acquired psychiatric disorder, residuals of a total hysterectomy, left lower extremity radiculopathy, and special monthly compensation for loss of use of a creative organ.  Jurisdiction over this case is currently with the RO in San Juan, Puerto Rico.  

In September 2016, the Veteran testified at a Board Videoconference hearing in San Juan, Puerto Rico, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issues of service connection for residuals of a total hysterectomy and entitlement to special monthly compensation due to loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with major depressive disorder.

2.	Symptoms of the current major depressive disorder had its onset during active service.

3.	The Veteran is not currently diagnosed with left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.	The criteria for service connection for left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for an acquired psychiatric disorder and remands the issues of service connection for residuals of a total hysterectomy and special monthly compensation due to loss of use of a creative organ, no further discussion of VA's duties to notify and assist is necessary as to those issues.

With respect to the issue of service connection for left lower extremity radiculopathy, the RO provided notice to the Veteran in November 2012, prior to the December 2012 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the September 2016 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for left lower extremity radiculopathy.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2016 Board hearing, the undersigned VLJ specifically advised the Veteran and representative that the record did not reflect a current diagnosis for left lower extremity radiculopathy, and that evidence was still needed to show a current diagnosis and a causal relationship to the service-connected lumbar spine disability; thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinion, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in December 2012 and September 2014 for back disorders, during which the Veteran was examined for possible radiculopathy secondary to the service-connected lumbar spine disability; the December 2012 and September 2014 VA examination reports have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2012 and September 2014 VA examination reports, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.




Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran is currently diagnosed with major depressive disorder (without psychosis) which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection for a Psychiatric Disorder

In this case, the Veteran asserts that symptoms of an acquired psychiatric disorder had its onset during active service.  The Veteran also generally asserts that a current acquired psychiatric disorder has been aggravated by pain associated with service-connected disabilities.  See September 2016 Board hearing transcript.

Initially, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  A June 2013 private treatment record reflects the Veteran was diagnosed with major depressive disorder.

After review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether the current acquired psychiatric disorder had its onset during or is etiologically related to active service, including as secondary to service-connected disabilities.  During the September 2016 Board hearing, the Veteran testified that symptoms of an acquired psychiatric disorder began in 1990 and that she first sought psychiatric treatment during service.  The Veteran testified that she also gets depressed due to pain caused by service-connected disabilities and the effects of medication needed to treat such disabilities.

Service treatment records from September 1993 reflect the Veteran reported experiencing symptoms of depression, difficulty concentrating, and excessive anxiety from 1989 to 1992, and was referred to mental health treatment for depression.  Another September 1993 service treatment record shows the Veteran received mental health treatment for a provisional diagnosis of depression, which was later diagnosed as adjustment disorder with depressed mood.

Although an April 1994 service separation examination found the Veteran to be psychiatrically normal, the service examiner noted the Veteran's history of depression in 1993 and listed two doctors who had been providing mental health treatment to the Veteran.  On the corresponding April 1993 Report of Medical History, the Veteran endorsed symptoms of depression, excessive worry, and nervous trouble.

The evidence of record includes a December 2012 VA examination report for mental health conditions wherein the VA examiner opined that it is less likely than not that the current acquired psychiatric disorder is proximately due to, or the result of, the Veteran's service-connected disabilities.  The December 2012 VA examiner based the opinion on the lack of psychiatric complaints reported in connection with orthopedic pain both during service and since service separation.  Despite acknowledging that the Veteran sought mental health treatment during service, the December 2012 VA examiner did not provide an opinion as to whether there is a direct nexus between the current acquired psychiatric disorder and active service.  Further, the VA examiner's opinion was rendered prior to receipt of private mental health treatment records; therefore, the Board finds the December 2012 VA medical opinion is of no probative value as it is premised on an incomplete medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

More recently, a June 2013 private treatment record reflects the Veteran reported depression and anxiety had its onset during active service, and that symptoms had been exacerbated by physical pain caused by the service-connected lumbar spine disability and the service-connected bilateral shoulder rotator cuff tendinitis.  Following a discussion of the Veteran's mental health history and treatment history, the June 2013 private provider opined that the Veteran has a poor prognosis for the current acquired psychiatric disorder due to the chronic and severe nature of the disorder and its relation to organic conditions which are the underlying organic etiology of emotional conditions.

Although the record does not contain a medical opinion on direct service connection for an acquired psychiatric disorder, the Board nonetheless finds that the Veteran experienced symptoms of depression in service and since service separation, and that the evidence tends to show the onset of major depressive disorder during service.  Additionally, the June 2013 private medical opinion establishes that the current acquired psychiatric disorder has been aggravated by the service-connected orthopedic disabilities.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.

Service Connection for Left Lower Extremity Radiculopathy

The Veteran generally contends that left lower extremity radiculopathy is the result of the service-connected lumbar spine disability.  During the September 2016 Board hearing, the Veteran testified that a private provider had diagnosed left lower extremity radiculopathy and determined it was caused by the service-connected lumbar spine disability.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have, nor has she had at any time proximate to or during the course of this appeal, a diagnosed left lower extremity radiculopathy disorder.  An August 2008 private treatment record reflects the Veteran underwent electromyography (EMG) testing, but does not reflect a diagnosis of left lower extremity radiculopathy.

Additionally, December 2012 and September 2014 VA examination reports for back conditions show negative findings for radiculopathy in the left lower extremity.  Most recently, an October 2014 VA treatment record shows the Veteran underwent EMG testing in the lower extremities which revealed no evidence of lumbar spine radiculopathy.

As discussed above, with any claim for service connection, it is necessary for a current disability to be present.  See Moore, 21 Vet. App. at 215; Brammer at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left lower extremity radiculopathy disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder or major depressive disorder is granted.

Service connection for left lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, is denied.


REMAND

The Veteran generally asserts that service connection for residuals of a total hysterectomy and special monthly compensation for loss of use of a creative organ is warranted.  During the September 2016 Board hearing, the Veteran testified that she underwent a total hysterectomy after doctors found a large uterine cyst.  The Veteran further testified to having painful menstrual cycles during military service.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established injury, disease, or event in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Numerous service treatment records reflect the Veteran sought medical treatment for painful menstrual cramps during active service and was had dysmenorrhea during service.  Post-service VA treatment records from January 2012 reflect the Veteran underwent a total abdominal hysterectomy with bilateral salpingo-oophorectomy due to uterine fibroids.  As dysmenorrhea may be a symptom of uterine fibroids, the Board finds that remand is necessary in order obtain a VA medical opinion as to the etiology of the underlying uterine fibroids that necessitated the total hysterectomy.

Accordingly, the issues of service connection for residuals of a total hysterectomy and entitlement to special monthly compensation for loss of use of a creative organ are REMANDED for the following actions:

1.   Request that a VA medical professional review the electronic file and provide the VA medical opinion requested below regarding the claimed residuals of a total hysterectomy. 

The relevant documents in the electronic file should be made available to, and should be reviewed by, the VA examiner.  The VA examiner should note such review in the requested medical opinion.  If the VA examiner determines that additional examination(s) of the Veteran is necessary to provide reliable opinions as to causation, such examination(s) should be scheduled; however, the Veteran should not be required to report for an examination as a matter of course, if it is not found to be necessary.  

The VA examiner should provide the following opinion:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the dysmenorrhea noted during active service in the 1970s is a symptom of, or related to, the uterine fibroids underlying the total hysterectomy after service in January 2012? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.	Thereafter, readjudicate the issues of service connection for residuals of a total hysterectomy and entitlement to special monthly compensation for loss of use of a creative organ.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J .PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


